DETAILED ACTION
The papers submitted on 27 May 2022, amending claims 1, and canceling claim 11, are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, the step “(c) configuring the microstructure unit rodlike material in a cyclic microstructure configuration manner, placing the material in an extruder, and obtaining a cyclically configured metamaterial microstructure through coextrusion by using the extruder.” Is not enabled by the instant disclosure. 
A metamaterial is defined in the specification at ¶ 0002 as, 
“an artificial composite structural material that has a supernormal physical property that a natural material does not have. In the metamaterial, artificial microstructures are cyclically arranged to change a dielectric constant and a magnetic permeability μ of each point in space, so that the whole metamaterial has a dielectric constant and a magnetic permeability μ that are superior to those of a common material within a specific frequency range”  
Which are known in the art, see ¶ 0003-0004. The disclosure further discusses “the materials are configured in a designed cyclic microstructure configuration manner. Obtain a cyclically configured metamaterial microstructure through coextrusion by using the extruder[,]” at the abstract, and ¶¶ 5, 28, 33, 39, 45, 51, 58. But this is not different than the claims and does not enable the skilled artisan.  
The amount of experimentation required to configure the microstructure as claimed is undue for the following (see MPEP 2164.01(a)):
The claims broadly recite that an extruded rod-like raw material is placed in an extruder and coextruded which creates the claimed metamaterial.
The invention is concerned with creating an alternating composite structure having alternating dielectric constant and a magnetic permeability;
As discussed in the specification (¶ 3-4) such metamaterials are known but are not conventionally made by the claimed coextrusion process;
The skilled artisan would be aware of such alternative methods of forming metamaterials, in particular by overprinting, by etching, by silk-screen printing, by counterpoint, and by 3D printing. As well as being familiar with conventional extrusion and coextrusion;
The art appears to be predictable in that such metamaterials are able to be formed with such alternating microstructures;
The inventor has NOT provided additional direction other than the claimed language of step (c) (see ¶¶ 5, 28, 33, 39, 45, 51, 58);
Five embodiments are referenced in the instant specification and yield rate of the efficient metamaterial wave-absorbing part tested by using a plate reflectivity method is provided. But the details of manufacture and resulting product are no more enabling than the direction in the claims. 
Therefore it is the position of the Examiner that the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue. 
The instant disclosure offers a novel method of forming a metamaterial by coextrusion but does not provide enough details of the process to enable a person of ordinary skill in the art to repeat said process.
	Claim 2, further requires “step: (d) repeating step (c) to perform coextrusion for a plurality of times, until a design-required metamaterial microstructure size is obtained.” However, again there is insufficient guidance in the specification to enable control of the microstructure size. The only guidance is the claim language (see ¶¶ 6, 29, 34, 40, 46,52, 59). 
	Claim 10, further requires, “performing cyclic microstructure configuration on the microstructure unit rodlike material as claimed in 4 x 4 or 5 x 5.” However, again there is insufficient guidance in the specification to enable such performing. The only guidance is the claim language (see ¶¶ 33, 39, 45, 51, 58).
Claims 3-9, 12-13 are rejected for their dependence. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, step (b) the “coextrusion process” is unclear. The plain and ordinary meaning of the term coextrusion is a process of forming an extrudate composed of more than one stream. However step (a) recites that the separately added materials are mixed “evenly to obtain a raw material.” How could a single raw material feed be coextruded? Clarification is required.
Claim 1 further recites that a cyclically configured metamaterial microstructure is obtained through coextrusion by using the extruder. However, it is unclear how the extruder is used in the coextrusion process to results in the cyclically configured metamaterial microstructure.
Claims 2-10, and 12-13 are rejected for their dependence.

Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 27 May 2022, with respect to the 35 U.S.C. 112(b) rejections of claims 2, 3-5, and 10 have been fully considered and are persuasive. The Examiner accepts Applicant’s explanation that step (c) in claim 1 the amendment clarifies that the microstructure unit rodlike material is placed in the extruder. Applicant’s explanation of step (c) in claim 2 refers to calculating the amount of material according to a design requirement. Further, the cutting thickness in claims 3-5 refers to different products to be manufacturing. Finally, the 4 x 4 or 5 x 5 of claim 10 refers to the array structure of the microstructure. The 35 U.S.C. 112(b) rejections of claims 2, 3-5, and 10 has been withdrawn. 
However, Applicant's arguments, see pp. 5-6, filed 27 May 2022, with respect to the 35 U.S.C. 112(a) rejections of claim 1, 2, and 10 and the 35 U.S.C. 112(b) rejection of claim 1 have been fully considered but they are not persuasive.
Regarding the 112(a) rejections, Applicant presents two uncited documents CN 102354009 B and CN 102253433 A as evidentiary support for enablement. The Examiner does not find these documents sufficient. First, these documents are silent with respect to the claimed features. Neither references discusses a “metamaterial” consistent with the instant specification ¶ 2. Neither references discuss powders of insulating substrate, wave-absoring agents, or metals. Reference CN 102354009 B discusses a metal reflecting/plating layer but it is not formed in a manner consistent with the instant invention. Second, the cited documents do not clarify the claimed step of, “(c) configuring the microstructure unit rodlike material in a cyclic microstructure configuration manner, placing the material in an extruder, and obtaining a cyclically configured metamaterial microstructure through coextrusion by using the extruder.” They broadly discuss method of forming a microprism array structure with a cylindrical mold, CN 102354009 B, or of forming a prism optical protective film, CN 102253433 A. Finally, even if the references provided evidence of enablement they are not part of the instant specification and therefore the instant specification lacks enabling disclosure.
Regarding the 112(b) rejections of claim 1, the claim amendments do not overcome the rejection. As discussed above, the plain and ordinary meaning of the term coextrusion is a process of forming an extrudate composed of more than one stream. However step (a) recites that the separately added materials are mixed “evenly to obtain a raw material.” How could a single raw material feed be coextruded? Clarification is required. Additionally, the claim recites that a cyclically configured metamaterial microstructure is obtained through coextrusion by using the extruder. However, it is unclear how the extruder is used in the coextrusion process to results in the cyclically configured metamaterial microstructure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742